Exhibit 99.1 AT THE COMPANY AT CAMERON ASSOCIATES David Shackelton – Chief Financial Officer Alison Ziegler212/554-5469 520/747-6600 FOR IMMEDIATE RELEASE The Providence Service Corporation Declares Dividend on Convertible Preferred Stock TUCSON, ARIZONA – December 14, 2015 The Providence Service Corporation (Nasdaq: PRSC) (the “Company”), today announced that its Board of Directors has declared a cash dividend on its 5.5%/8.5% Series A convertible preferred stock. The dividend is payable on January 1, 2016 to holders of record as of 5:00 p.m. New York City time on December 15, 2015. The dividend will be paid at a rate of 5.5% per annum, which is equal to approximately $1.38630 per share of convertible preferred stock. About Providence The Providence Service Corporation provides and manages multiple healthcare and social services, comprised of non-emergency transportation services, workforce development services, legal offender rehabilitation services, and health assessment services in the United States and abroad. For more information, please visit prscholdings.com. ###
